      Case 7:20-cr-00591 Document 35 Filed on 09/03/20 in TXSD Page 1 of 3




UNITED STATES DISTRICT COURT FOR THE


                         SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

UNITED STATES OF AMERICA                 §
                                         §
       PLAINTIFF,                        §
VS.                                      §      CASE NO. 7:20-CR-591- 1
                                         §
CESAR TRUJILLO                           §
                                         §
       DEFENDANT                         §


                    MOTION FOR PERMISSION TO TRAVEL

TO THE HONORABLE JUDGE MICAELA ALVAREZ, UNITED STATES DISTRICT
JUDGE FOR THE SOUTHERN DISTRICT OF TEXAS, MCALLEN DIVISION:


       COMES NOW, CESAR TRUJILLO, and moves the court for permission to travel

to Austin, Texas with his family for the Labor Day weekend and in support Defendant

shows as follows:

       1.    This case is set for final Pre-Trial on October 28, 2020 at 9:00 a.m. jury

selection is scheduled for November 3, 2020 at 9:00 a.m.. Defendant was released on an

unsecured bond on March 4, 2020. One of his bond conditions is that travel is restricted

to the Southern District of Texas. Mr. Trujillo is requesting permission from the court to

travel to Austin, Texas with his family for the Labor Day weekend. Austin, Texas is in

the Western District of Texas. If permission is granted he will leave with his family on

September 4, 2020 in the afternoon. He will return to Houston on September 6, 2020 in

the afternoon. He can always be reached on his cell phone which is 832-531-3696. In
     Case 7:20-cr-00591 Document 35 Filed on 09/03/20 in TXSD Page 2 of 3




Austin, Texas he will be staying with his family at a Court Yard by Marriott which is

located at 12833 Ranch, Rd. 620 N., Austin, Texas 78750. Family members include his

mother and father and siblings.

       2.    The governments oppose this motion. The U.S. Pre-trial officer, in

Houston, Texas Michael Cannon, does not oppose this motion.

      WHEREFORE, PREMISES CONSIDERED, the Defendant prays this Honorable

Court to grant this Motion for Permission to Travel.

                                         Respectfully submitted,
                                         /s/ David R. Bires
                                         DAVID R. BIRES
                                         TBA No. 02335000
                                         Federal Id No. 3666
                                         3714 Audubon Place
                                         Houston, Texas 77006
                                         Telephone: (713) 526-9575
                                         Facsimile: (713) 524-2672
                                         Email: DavidRBires@mail.com

                                         Attorney for Defendant,
                                         CESAR TRUJILLO

                         CERTIFICATE OF CONFERENCE

      On September 3, 2020, Counsel for Defendant, conferred with AUSA Robert

Guerra concerning his position on the Defendant’s Motion for Permission to Travel. Mr.

Guerra stated he opposes this motion.

      On September 3, 2020, Counsel for Defendant, conferred with U.S. Pre-Trial

officer Michael Cannon who is not opposed to this motion.


                                         /s/ David R. Bires
                                         DAVID R. BIRES
     Case 7:20-cr-00591 Document 35 Filed on 09/03/20 in TXSD Page 3 of 3




                            CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that on September 3, 2020, I electronically filed
the foregoing Motion for Permission to Travel with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing to all parties. A copy of this
motion is being emailed to A.U.S.A Robert Guerra at the time of filing.


                                         /s/ David R. Bires
                                         DAVID R. BIRES
